DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
The amendment and Request for Continued Examination (RCE) filed on 12/06/21 have been entered in the case. Claims 1-16 are pending for examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “... located at the opposite left and right sides” in line 13 of claim 1 lacks antecedent basic.  The limitation above should be changed to ---... located at opposite left and right sides ---.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 8-9, 12 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zurcher (US 6,837,877) in view of Haynes (US 5,693,022).
Regarding claim 1, Zurcher discloses a winged needle hub, in Figs. 3-4, for an internal fistula needle set, comprising: 
a hub 112 defining a front end 112a and an opposite rear end 112b; 
two wings 120 & 122 respectively integrally connected to opposite left and right sides of said hub 112 and elastically movable relative to said hub between an unfolded position and a folded position; 
Note: Zurcher discloses that the wings 20 and 22 in Fig. 1, similar to the wings 120 & 122 in Figs. 3-4, are flexible, col. 3, lines 49-50.  Therefore, the wings 20 & 22 (or the wings 120 & 122) are elastically movable relative to the hub in between an unfolded position and a folded position.  In addition, it is well-known in the art that the wings of the needle hub are elastically movable relative to the hub between an unfolded position and a folded position so that the user can hold the wings during insertion.
Zurcher discloses that a protective cover 150/158 comprising a needle groove (an interior space of the protective cover 150/158), said protective cover 150/158 being integrally connected to said front end of said hub 112 and elastically movable relative to said hub between an open position (Fig. 3) where said needle groove of said protective cover 150/158 is offset from a central axis of said hub and a closed position (Fig. 4) where said central axis of the hub (same longitudinal axis of the hub 112) passes through said needle groove of said protective cover 150/158, 
wherein when said protective cover 150/158 is in said open position (Fig. 3) and said two wings are in said unfolded position (in Fig. 3), said two wings are respectively located at the opposite left and right sides of said hub;
wherein when said protective cover 150/158 is in said open position (the cover 150/158 being lifted up in vertically, as shown in Fig. 3, and also see marked up Fig. 3 below, Zurcher in view of Haynes shows that the cover, as modified by Haynes, extends in horizontally); and said two wings are in said folded position (e.g. the wings 120 & 122 being fold up in vertical direction), said two wings 120 & 122 are abutted with each other and located above a top side of said hub in a way that said two wings both extend vertically.
Zurcher discloses that the protective cover 150/158 is parallel to the needle/needle hub (in closed position, Fig. 4) and the protective cover 150/158 being rotated/lifted in vertical direction (or in perpendicular direction) with respect to the longitudinal axis of the needle/needle hub (in exposed In re Japikse, 86 USPQ 70.
Similarly, Haynes discloses a protective needle sheath, in Figs. 5, or 29-32 comprising: a hub 22/320; a protective cover 58/322 located at either left or right side of the hub in a way that the protective cover extends horizontally or perpendicular to a needle 18, col. 5, lines 5-10.  It is noted that the location of the protective cover 58/322 being located at either left or right side of the hub is an equivalent structure (or rearranging parts) known in the art. 
Because both Zurcher and Haynes discloses a protective cover for needle, it would have been obvious to one skilled in the art to substitute (or rearrange parts) a location of the protective cover (e.g. the protective cover is located at either left or right side of the hub when the protective cover extends horizontally, in exposed position, as shown in Figs. 1 or 29-31 in Haynes) for the other (e.g. the protective cover is located in perpendicular with a longitudinal axis of the needle when the protective cover extends vertically, in closed position, as shown in Fig. 3 Zurcher) to achieve the predictable result of protecting the user from contacting a used needle, or reducing the risk of accidental needle sticks while covering the used needle, and the protective cover does not interfere with the wings present. 
It is noted that Zurcher in view of Haynes comprising: the protective cover 58/322 (as modified by Haynes) is located at the one of the opposite left and right sides of the hub 112 (in Zurcher) in a way that the protective cover extends horizontally and does not interfere with the two wings 120 & 122 (in Zurcher). 

    PNG
    media_image1.png
    338
    507
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    655
    562
    media_image2.png
    Greyscale

Regarding claim 2, Zurcher in view of Haynes discloses all the claimed subject matter as described in claim 1 above.  Zurcher discloses in Figs. 3-4 that the hub/housing 112, the two wings 120 & 122 and the protective cover are integrally made of an elastic material (polyethylene, polyvinyl chloride, polystyrene, col. 6, lines 30-34) in one piece.  Haynes also discloses that the protective cover 58/322 are integrally made in one piece with the hub 22/320.
It is noted that the term “integrally made in one piece” is sufficiently broad to embrace constructions united by such means as welding or other method of manufacturing.  Therefore, it would have been obvious to one having ordinary skill in the art, prior to the effective filling date of the claimed invention was made to obtain the hub, two wings and protective cover being integrally made in one piece, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  
Therefore, Zurcher in view of Haynes discloses the hub 112, the two wings 120 & 122 and the protective cover (as modified by Haynes) are integrally made of an elastic material (polyethylene, polyvinyl chloride, polystyrene, col. 6, lines 30-34) in one piece.
Regarding claim 5, Zurcher in view of Haynes discloses all the claimed subject matter as described in claim 1 above. Haynes discloses that said protective cover 58/322 comprises a top wall, a bottom wall, an end wall 68, a sidewall 58 and a connection wall 60, said end wall being integrally connected between a front end of said top wall and a front end of said bottom wall, said sidewall connecting said top wall, said bottom wall and one side of said end wall to surround said needle groove, said connection wall being integrally connected between the front end of said hub and a rear end of said sidewall, see marked up Fig. 5.  Note: the protective cover 322 in Fig. 29 also read the claimed invention in claim 5 also. However, Examiner only provides Fig. 5 for clarification.   

    PNG
    media_image3.png
    397
    593
    media_image3.png
    Greyscale


Regarding claim 8, Zurcher in view of Haynes discloses an internal fistula needle set, comprising: the winged needle hub as claimed in claim 1, see the rejection of claim 1 above.  Zurcher further discloses that a needle 114 on said front end of said hub 112 of said winged needle hub and located on the said central axis of said hub of said winged needle hub, said needle 114 (or similar to the needle in Fig. 5 in Haynes) being disposed outside said needle groove of said protective cover when said protective cover of said winged needle hub is in said open position, see Fig. 5 & 29-31 (as modified by Haynes, also see marked up Fig. 3 in the rejection of claim 1), said needle is disposed in said needle groove of said protective cover when said protective cover of said winged needle hub is in said closed position (the protective cover 58 is lying same or parallel to a longitudinal axis with the needle); and a tubing 116 fastened to the said rear end of said needle hub.  
Regarding claim 9, Zurcher in view of Haynes discloses all the claimed subject matter as described in claims 1-2 & 9 above.  Zurcher discloses in Figs. 3-4 that the hub/housing 112, the two wings 120 & 122 and the protective cover are integrally made of an elastic material (polyethylene, polyvinyl chloride, polystyrene, col. 6, lines 30-34) in one piece.  Haynes also discloses that the protective cover 58/322 are integrally made in one piece with the hub 22/320.  In other words, the winged needle hub is integrally made of an elastic material in one piece.
It is noted that the term “integrally made in one piece” is sufficiently broad to embrace constructions united by such means as welding or other method of manufacturing.  Therefore, it would have been obvious to one having ordinary skill in the art, prior to the effective filling date of the claimed 
Therefore, Zurcher in view of Haynes discloses the winged needle hub is integrally made of an elastic material in one piece.
Regarding claim 12, similar to the rejection of claim 5 above, Zurcher in view of Haynes discloses the internal fistula needle set, as mentioned in claims 1 & 8 above. Haynes discloses that said protective cover 58/322 of the winged  needle hub comprises a top wall, a bottom wall, an end wall 68, a sidewall 58 and a connection wall 60, said end wall being integrally connected between a front end of said top wall and a front end of said bottom wall, said sidewall connecting said top wall, said bottom wall and one side of said end wall to surround said needle groove, said connection wall being integrally connected between the front end of said hub and a rear end of said sidewall, see marked up Fig. 5.  Note: the protective cover 322 in Fig. 29 also read the claimed invention in claim 5 also. However, Examiner only provides Fig. 5 for clarification.   
                            
    PNG
    media_image3.png
    397
    593
    media_image3.png
    Greyscale

Regarding claim 15, Zurcher in view of Haynes discloses the internal fistula needle set, as mentioned in claims 1 & 8 above.  Zurcher further discloses that the needle 114 is integrally connected to the front end 112a of the said hub 112.



Claims 3-4 & 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zurcher (US 6,837,877) in view of Haynes (US 5,693,022) and further in view of Burke et al. (US 3,640,275).
Regarding claims 3 & 10, Zurcher in view of Haynes discloses all the claimed subject matter as required in the claims 1 & 8 above except for the limitation that one of said wings comprises a positioning protrusion at a top surface thereof and other of said wings comprises a positioning recess at a top surface thereof, said positioning protrusion being engaged into said positioning recess when the top surfaces of said two wings are abutted against each other.  
Burke discloses a winged needle hub comprising: wing 5 comprises a positioning protrusion 11 (in Fig 1) or 15 (Fig. 6) at a top surface thereof and other wing 6 comprises a positioning recess (a ring 12 defines a recess in Fig. 1; or the two ribs 16 & 17 forms a recess in between therein, in Figs 6-9) at a top surface thereof, said positioning protrusion being engaged into said positioning recess when the top surfaces of said two wings are abutted against each other, see Figs. 3-10.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Zurcher in view of Haynes with including positioning protrusion and positioning recess, as taught by Burke, in order to lock the two wings together when the two wings being abutted against each other or folded upward, col 2, lines 42-43, col. 3, lines 1-14.
Regarding claims 4 & 11, Zurcher in view of Haynes discloses all the claimed subject matter as required in the claims 1 & 8 above except for the limitation that each said wing comprises an anti-slip pattern on an opposing bottom surface thereof. 
Burke discloses a winged needle hub comprising: two wings 5 & 6; wherein each of the two wings comprising an anti-slip pattern (ribs 13 & 14 in Figs. 2-4; ribs 18. 19 & 20 in Figs. 7-10) on an opposing bottom surface. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Zurcher in view of Haynes with including an anti-slip pattern on an opposing bottom surface, as taught by Burke, in order to prevent the fingers of a person using the assembly from slipping on the wings, col. 2, lines 42-46; and col. 3, lines 15-26.

Claims 6-7, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zurcher (US 6,837,877) in view of Haynes (US 5,693,022) and further in view of Rudolf (WO 2017/129968).
Regarding claims 6 & 13, Zurcher in view of Haynes discloses all the claimed subject matter as required in the claims 1, 5 & 8 above except for the limitation of claims 6 & 13 as required in the claimed invention. 
Rudolf discloses a protective cover 1 comprises: an opening (opening surroundings a tongue 38 in Fig. 5) and an elastic rib 38 (Fig. 5; elastic because the tongues 38 deflect, see page 13, lines 34-35), said opening being located on one of the said top wall or said bottom wall of said protective cover 1, said elastic rib 38 having one end thereof integrally connected to a peripheral wall of said opening and extending obliquely from said opening toward said needle groove, see Figs. 5, 10-11, 13-14.  In other words, the elastic ribs 38 is used for locking the needle when located inside the protective cover.

    PNG
    media_image4.png
    348
    884
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Zurcher in view of Haynes with providing protecting cover having structure including an opening and an elastic rib, said opening being located on one of the said top wall or said bottom wall of said protective cover, said elastic rib having one end thereof integrally connected to a peripheral wall of said opening and extending obliquely from said opening toward said needle groove, as taught by Rudoff, for the benefits of enhancing of securing a needle inside the protective case and preventing needle stick injury.
In this case, the protective cover of Zurcher in view of Haynes and further in view of Rudolf comprising: the an opening 38 (as modified by Rudolf) formed on top and/or bottom wall of the protective cover 58 (of Haynes) and an elastic rib 38 (as modified by Rufold), said opening being located on one of 

    PNG
    media_image5.png
    996
    673
    media_image5.png
    Greyscale

Regarding claims 7 & 14, Zurcher in view of Haynes discloses all the claimed subject matter as required in the claims 1 & 5 above except for the limitation of claims 7 &14 as required in the claimed invention. 
Rudolf further discloses that wherein said protective cover 1, see Fig. 5 & marked up Fig. 1  further comprises two openings (surround the ribs 38) and two elastic ribs 38, said two openings being respectively located on said top wall and said bottom wall and staggered one after the other, see Figs. 10-11 & 14, each said elastic rib 38 having one end thereof integrally connected to a peripheral wall of one respective said opening and extending obliquely from the respective said opening, said two elastic ribs 38 being extended in reversed directions.  

    PNG
    media_image4.png
    348
    884
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Zurcher in view of Haynes with providing protecting cover having structure such as openings and elastic ribs, said openings being located on one of the said top wall or said bottom wall of said protective cover, said elastic ribs having one end thereof integrally connected to a peripheral wall of said openings and extending obliquely from said openings toward said needle groove, as taught by Rudoff, for the benefits of enhancing of securing a needle inside the protective case and preventing needle stick injury.
In this case, the protective cover of Zurcher in view of Haynes and further in view of Rudolf comprising: two openings and two elastic ribs 38, said two openings being respectively located on said top wall and said bottom wall and staggered one after the other, see Figs. 5 & 10-11, each said elastic rib having one end thereof integrally connected to a peripheral wall of one respective said opening and extending obliquely from the respective said opening, said two elastic ribs being extended in reversed .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zurcher (US 6,837,877) in view of Haynes (US 5,693,022) and further in view of Bressler et al. (US 2007/0021723).
Zurcher in view of Haynes discloses all the claimed subject matter as required in the claims 1 and 8 above. Zurcher discloses that the needle 114 is affixed to the front end of the hub 112 but does not disclose that using adhesive for affixing the needle and the front end of the hub.
Bressler discloses a needle hub 26; a needle 34 is affixed to a front end of the needle hub 26 using an adhesive (epoxy), para [0049].
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Zurcher in view of Hayn with providing needle being affixed with the hub by using an adhesive/epoxy, as taught by Bressler, in order to enhance of securing in between the needle and the needle hub. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783